COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00293-CV


In the Interest of D.W. and K.W.,          §    From the 322nd District Court
children
                                           §    of Tarrant County (322-396129-06)

                                           §    March 19, 2015

                                           §    Opinion by Justice Gardner


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.

      We reverse the portion identified as “19. International Travel” on pages

39–42 of the trial court’s “Corrected & Nunc Pro Tunc Order in Suit to Modify

Parent-Child Relationship,” as corrected by the July 31, 2013 “Order on

Respondent’s Motion to Correct Judgment” and July 31, 2013 “Order on

Respondent’s Motion for Judgment Nunc Pro Tunc” and remand that portion of

this case to the trial court for further proceedings consistent with this opinion.

      We otherwise affirm the trial court’s judgment as corrected by the orders of

July 31, 2013.
      It is further ordered that appellant Alaa Weis shall pay half of the costs of

this appeal and appellee Rania Arwani shall pay half of the costs of this appeal,

for which let execution issue.

                                    SECOND DISTRICT COURT OF APPEALS

                                    By __/s/ Anne Gardner__________
                                       Justice Anne Gardner